Citation Nr: 0531229	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-12 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $2,503.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant served on active duty from December 1948 to 
June 1952.  He began receiving pension benefits in July 1996.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida. 

In October 2001, the RO determined that there had been a debt 
created in the amount of $2,503.00, due to overpayment of VA 
pension benefits.  In a June 2002 decision by the RO's 
Committee on Waivers and Compromises, entitlement to a waiver 
of the $2,503.00, debt was denied.

In a November 2003 decision, the Board found that waiver of 
recovery of the overpayment was not precluded by fraud, 
misrepresentation, or bad faith on the part of the appellant.  
Having made that determination, the Board remanded the case 
for the RO to apply the standard of equity and good 
conscience to the appellant's request for entitlement to 
waiver of recovery of the overpayment.  

In an August 2005 rating action, the RO determined that 
recovery of the overpayment in the amount of $2,503.00 would 
not be against equity and good conscience and, therefore, was 
not waived.


FINDINGS OF FACT

1.  Beginning in 1998, the appellant was overpaid a total of 
$2,503 of VA disability pension benefits.

2.  The appellant was at fault in the creation of the 
overpayment of pension benefits because despite the notice 
provided to him, he did not promptly report the receipt of 
retirement income to the VA.

3.  The VA was not at fault in the creation of the 
overpayment of the pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of a portion of the assessed overpayment 
indebtedness would result in unjust enrichment of the 
appellant, inasmuch as he accepted benefits to which he was 
not entitled, based on his income.

5.  Collection of the entire indebtedness would defeat the 
purpose of the pension benefit program and would result in 
financial hardship to the appellant.  

6.  It would not be inequitable to waive recovery of one-half 
of the overpayment, but requiring recovery of the remaining 
one-half of the overpayment would not be inequitable.  


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of VA pension benefits, in 
the amount of $1,251.50, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2005).

2.  Recovery of the remainder of the overpayment of VA 
pension benefits, in the amount of $1,251.50, would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to an appeal such as this one 
because the statutory right to request waiver of recovery of 
an overpayment within chapter 53 of title 38 of the United 
Stated Code, specifically, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  The record shows that, in the August 2002 
Statement of the Case, the Committee provided the appellant 
notice of the pertinent statutory provisions.

The appellant asserts that he is entitled to a waiver of the 
overpayment because of the financial hardship that would 
result if the debt were not waived.  The Board's November 
2003 decision determined that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  Subsequently, the 
Committee on Waivers and Compromises (the Committee), in a 
August 2005 decision, determined that recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $2,503.00 would not be against equity and good conscience.  
The Board must now consider that question.

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  Clearly, the appellant was in the best position to 
know whether he was receiving additional income or not.  

The record shows that the RO granted the veteran VA 
disability pension benefits beginning in July 1996.  Attached 
to the award document was notification that he was to 
immediately report to VA any change in income, net worth, 
marital or dependency status.

In May 2000, the RO informed the veteran that it proposed to 
amend his pension benefits based on information received from 
the Social Security Administration (SSA) showing a higher 
rate of Social Security income than previously considered.  
In August 2000, the veteran was informed that action had been 
taken to retroactively adjust his pension income effective 
December 1, 1999, based on his receipt of Social Security 
income.

In July 2001, the RO informed the veteran that it proposed to 
amend his pension benefits based on information received as a 
result of an income verification match (IVM) for calendar 
year 1998 that showed the veteran in receipt of unreported 
retirement income.  In July 2001, the veteran submitted a 
statement requesting that his pension account be adjusted 
immediately to avoid a larger overpayment.  In September 
2001, award action was taken to include the veteran's 
retirement income.  In October 2001, the Debt Management 
Center informed the veteran that an overpayment in the amount 
of $2,503.00 had been created in his pension account.  In 
October 2001, the veteran submitted a request for waiver of 
the overpayment.

In its June 2002 decision on the request for waiver, the 
Committee stated that an overpayment of $2,503.00 had been 
created as a result of the veteran's failure to report his 
retirement income.  

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2005).

In this case, the overpayment was created when the veteran 
failed to report his receipt of retirement income beginning 
in 1998.  Following the regulatory guidelines, the RO 
notified the veteran of the proposal to reduce his pension 
benefits in light of this income.  Subsequently, adverse 
action, reducing the rate of pension was taken, effective 
from February 1, 1998, resulting in an overpayment of 
$2,503.00.

In his June 2002 notice of disagreement, and September 2002 
substantive appeal, the appellant asserted that he included 
the income in question on Eligibility Verification Report(s) 
(EVR) filed in 1999 or in both 1998 and 1999.  Despite the 
appellant's assertion, the record simply does not show the 
receipt of such reports, and the appellant has provided no 
evidence to support his assertion that he filed such 
report(s).

The Board notes that the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting  
from innocent ignorance."  Id. at 385, Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).

The record demonstrates that the appellant failed to inform 
VA of his sources of income.  There is no evidence that the 
overpayment was the fault of VA in any degree.  The appellant 
was at fault in that he was notified of his responsibility to 
inform VA of any additional income, from any source, and the 
record does not show that he did so.  VA has absorbed a loss 
in this transaction.  Since the appellant created the 
circumstances leading to the overpayment in the first place, 
he should bear the burden of its repayment.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended since the appellant is living on a fixed income and, 
though living frugally, has not acquired any substantial 
assets to repay the debt.  

The appellant would be unjustly enriched if none of the 
benefits were recovered, since failure to make restitution 
would result in unfair gain to the appellant as he was 
erroneously paid pension benefits to which he was not 
entitled.
The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record received in 
February 2004.  At that time, he reported monthly expenses of 
approximately $535.00, which included $52.00 per month for 
his cable television bill.  He listed no debts.  He listed 
monthly income of approximately $777.00, and noted assets of 
approximately $200.00 in cash.  

Although his monthly income exceeds his monthly expenses, and 
he has reported no debts, the veteran receives less than $800 
a month in income.  Requiring him to reimburse the government 
for the entire overpayment could easily deprive the appellant 
of basic necessities, since he currently exists at or near 
the poverty threshold.

In sum, the Board concludes that one-half of the resulting 
debt should be paid in light of the fault on the part of the 
appellant and the resulting unjust enrichment to him.  
However, the remaining one-half of the debt should not be 
recovered to avoid financial hardship to the appellant and to 
avoid defeating the purpose of the benefit to him.  See 38 
U.S.C.A. § 5107(b) (West 2002).  In essence, the elements of 
equity and good conscience are such that waiver of recovery 
of one-half of the overpayment would be the most equitable 
solution. 


ORDER

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $1,251.50 is denied.

Waiver of recovery of overpayment of VA pension benefits in 
the amount of $1,251.50 is allowed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


